Citation Nr: 1221133	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the right shoulder, to include as secondary to the service-connected residuals of shell fragment wound injuries to right Muscle Groups II and IV.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus, status post motorcycle accident.

4.  Entitlement to an increased rating for residuals of shell fragment wound injuries to Muscle Groups II and IV, right, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1966 and from July 1968 to July 1971.  This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2006 rating decision, by the Medical and Regional Office Center in Wichita, Kansas (MROC), which, in part, denied service connection for degenerative changes of the right shoulder.  

Additionally, the December 2006 rating decision granted service connection for dysthymia and assigned a 30 percent rating and also denied service connection for a back disorder.  The Veteran filed a timely notice of disagreement (NOD) as to those issues, and a statement of the case (SOC) was issued in July 2008.  However, in his substantive appeal (VA Form 9), received in September 2008, the Veteran specifically stated that he was appealing only the denial of service connection for degenerative changes of his right shoulder.  38 C.F.R. §§ 20.200, 20.202 (2011).  

In a May 2012 statement, the Veteran's service representative raised a claim for service connection for coronary artery disease.  This issue is referred to the RO for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).  

For the reasons set forth below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In the current appeal, the Veteran asserts that service connection for degenerative changes of the right shoulder is warranted.  The Veteran maintains that he has experienced shoulder pain for a long time and that these problems are related to the multiple fragment wounds he sustained in service.  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for degenerative changes of the right shoulder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Significantly, the Veteran underwent a VA examination in October 2006 in connection with his claim on appeal.  An X-ray study of his shoulders revealed degenerative changes of the acromioclavicular joints bilaterally, with no evidence of shoulder dislocation or fracture; and supraclavicular soft tissue punctuate densities on the right.  The pertinent diagnosis was degenerative changes of the right shoulder unrelated to shell fragment wound.  In this respect, however, the Board finds this VA nexus opinion to be inadequate.  Specifically, the VA examiner failed to provide an explanation or supporting rationale for the conclusion that the current degenerative changes of the Veteran's right shoulder is not related to the service-connected shell fragment wounds of his right shoulder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175(1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

In this regard, the Board acknowledges that, more recently in October 2008, the Veteran underwent a VA muscle examination.  The impression was degenerative changes in both shoulder joints and step off along the inferior articular margin of the right acromioclavicular joint.  The examiner stated that the step off could be due to degenerative changes or could be due to previous trauma relating to acromioclavicular separation.  The Board finds that this VA examiner's findings are speculative in nature and of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Specifically, the VA examiner's findings fail to provide a definite opinion regarding any causal connection between the degenerative changes in the Veteran's shoulder joints and either his service or the service-connected shell fragment wounds of his right shoulder.  

In light of the foregoing, the Board finds that an additional VA examination is necessary to fully and fairly assess the merits of the Veteran's claim-to include a determination as to the etiology of the degenerative changes of his right shoulder.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The examination should include a review of all pertinent evidence in the claims folder.  38 C.F.R. § 4.1 (2011).  

Further review of the claims folder indicates that, in the December 2006 rating decision, the RO denied the Veteran's attempt to reopen a claim of entitlement to service connection for tinnitus and also denied service connection for bilateral hearing loss.  In his NOD, received in July 2007, the Veteran specifically noted that he was appealing the denial of his claims for hearing loss and tinnitus.  The RO has not issued an SOC in response to the veteran's NOD.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

In addition, in February 2009, the RO denied the Veteran's claim of entitlement to an increased disability rating for residuals of shell fragment wound injuries to Muscle Groups II and IV, right.  In a statement dated in May 2009, the Veteran expressed disagreement with the denial of his claim for an increased disability rating for residuals of shell fragment wound to the right shoulder.  This constitutes a timely NOD with the RO's February 2009 decision.  So this claim must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this additional issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305 (2011).  

Moreover, since the most recent Supplemental Statement of the Case (SSOC) in May 2009, a private treatment report has been received and associated with the claims files but without a waiver of initial consideration of that evidence by the RO.  Since the Veteran has not waived RO consideration of this additional evidence due process requires that the claims be remanded.  38 C.F.R. § 20.1304 (2011).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for degenerative changes of the right shoulder, to include as secondary to the service-connected residuals of shell fragment wound injuries to right Muscle Groups II and IV.  
2.  After obtaining the appropriate release of information forms where necessary, procure records of any right shoulder treatment that the Veteran may have received since August 2011.  All attempts to procure these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  All such available records should be associated with the claims folder.  

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature and etiology of any right shoulder disability (other than the service-connected right shoulder shell fragment wound residuals) that he may have.  The claims folder must be made available to the examiner for review of the case, and a notation that this review has taken place should be made in the examination report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right shoulder disorder (other than the service-connected right shoulder shell fragment wound residuals) had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the Veteran's competent reports of right shoulder problems.

Also, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any right shoulder disability diagnosed on examination (other than the service-connected right shoulder shell fragment wound residuals) has been aggravated (permanently worsened beyond normal progression) by the service-connected residuals of shell fragment wound injuries to right Muscle Groups II and IV.  [If the Veteran is found to have a right shoulder disability that is aggravated by the service-connected right shoulder shell fragment wound residuals, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

4.  Ensure that all requested actions have been accomplished. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should re-adjudicate the issue of entitlement to service connection for degenerative changes of the right shoulder, to include as secondary to the service-connected residuals of shell fragment wound injuries to right Muscle Groups II and IV.  If this benefit remains denied, the Veteran and his representative should be furnished an SSOC.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

6.  The AOJ should send the Veteran and his representative an SOC on the issues of entitlement to service connection for bilateral hearing loss; whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus, status post motorcycle accident; and entitlement to an increased disability rating for residuals of shell fragment wound injuries to the right shoulder.  The Veteran must be advised that a timely substantive appeal (e.g., a VA Form 9) concerning these additional issues must be received in order to invoke the Board's appellate consideration.  If, and only if, the Veteran submits a timely substantive appeal concerning these additional issues should the claim be forwarded to the Board for appellate consideration.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


